. |
w= Case 1:20-cv-01963-RDB

 

 

 

Document 1 .Filed 07/02/20 Page 1 of 35
‘tapes LODGED RECEIVED
uh pt |
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT O P RY-AND . \
. Ans COURT oe
a gy _CDISTRICTOF MARYZAND of BE.
FRANKLYN K. JONES pro-se, DEPUTY 2p BS
i . —
: a 2S
Plaintiff AR om
vs. Case No. AS, z
FA SY A
=O
. _: . at _ «ak
TWITTER, INC tq fy OB
mt, mo hh -o.
JURY DEMAND 25 VF oxK
Defendant on

2

 

COMPLAINT FOR DAMAGES AND OTHER RELIEF WITH JURY DEMAND

_ Comes now, Plaintiff Franklyn Jones pro-se filing a Complaint with the Court on this jt day
of July, 2020, complaining of the following business: Twitter inc. Upon discovery, Plaintiff

reserves the right to name additional Defendants or perfect the names of those identified as
potential Defendants.

1. DISCOVERY, ADMISSIONS, INTERROGATORIES AND DEPOSITIONS
1) Plaintiff intends to conduct Discovery, Admissions, Interrogatories and Depositions.
~ I. BACKGROUND and PARTIES |
Plaintiff | .
2) Plaintiff is Franklyn Jones; a Citizen of the United States of America, a resident of the
City of Baltimore. He is the primary injured complainant in regards to this matter and

appears pro-se. His account was known as “aboxoffrogs” noted with "@" directly

- proceeding as this ja’ symbol is the Defendant's nomenciature. !n regards to this matter,

the Plaintiff would concur that Franklyn Jones and “aboxoffrogs” for the purposes of

Defendant(s), are the same person. Additionally, the two accounts established after the
3)

- Case 1:20-cv-01963-RDB Document1 Filed 07/02/20 Page 2 of 35

- unwarranted deplatforming/suspension belong to the Plaintiff (“anotherboxoffrogs” and

. “General Discomfort” respectively). The Plaintiff is a resident of Maryland, and

specifically is a non-employed disabled individual still presently residing at: 2715
Inglewood AVE., Baltimore. MD 21234,

Defendant
TWITTER, INC. is a social media platform provider using various communication
networks and consumer communication devices which are regulated by United States
Code of Laws, tieing computing devices through their exclusive software applications
described as a “platform” and the Defendant's data center(s). The Maryland Department
of Assessments and Taxation ASSERTS that Twitter, Inc. “does not” do business in
Maryland and therefore is “not required” to register as a business entity. Therefore

Twitter maintains no Resident Agent in the state of Maryland according to this Executive

. Agency in information provided directly to the Plaintiff. This has the resuit of making

Process Service exceedingly difficult despite Twitter itself being used as a medium for
international Process Service. Twitter's Terms of Service Expressly State
(https:/Awitter.com/en/tos#update) to contact thern at their headquarters address at:
TWITTER, INC.

1355 MARKET STREET

SUITE 900

SAN FRANCISCO, CA 94103

This address will be used for the purposes of Service of Process unless the Court
deems otherwise or an appearance is made by the Defendant's representative. Plaintiff
requests the Court issue a summons in regard to this matter compelling the Defendant

to file an answer to the allegations. Jack Dorsey is listed as “CEO” Chief Executive

 
5)

6)

8)

consideration on their programming “feed”) the Plaintiff maintained several thousand

Case 1:20-cv-01963-RDB Document1 Filed 07/02/20 Page 3 of 35

Officer. This individual will be used as the responsive component until such time as other

representatives appear. The Plaintiff has requested a summons from this Court.

Defendant TWITTER, INC. was the social media platform being used by the Plaintiff,

Franklyn Jones. Twitter Inc, provided the social media platform for the express use of the

Plaintiff beginning in 2012 and for an additional 8 years. The Plaintiff made over 17,000

“Tweets” with his ONE AND ONLY SOLE ACCOUNT.

Despite the Defendants severe negative manipulation of “Followers” (which are

individuals who chose to subscribe to having your specific content appear for their

individuats/followers who “subscribed” to his content. These followers lived in all 50
States of the “Union” and many Countries throughout the world.

Ili, JURISDICTION & VENUE
Venue is proper in the United States Fourth Judicial District of Maryland as the Plaintif
resided in Maryland during the start of the presently continuing accrual of these causes
of action, and still currently resides in Maryland.
Venue is proper as Plaintiff joined two or more claims or causes of action arising from
the same transaction, occurrence, or series of transactions or occurrences as filed in this
same matter by this Complaint, Affidavit and Exhibits ALL of which are incorporated

herein by reference.

iv. JURY TRIAL DEMAND

Plaintiff demands a trial by jury.
4

Case '1:20-cv-01963-RDB Document1 Filed 07/02/20 Page 4 of 35

 

V. FACTS
9) Plaintiff files numbered Exhibits in support of the Complaint which in themselves are
_ facts. Plaintiff incorporates all of Plaintiff's Exhibits as if fully set out herein. .
10) Plaintiff files an Affidavit in support of and in addition to outlining the facts. Plaintiff .

incorporates the Affidavit as if fully set out herein.
/

~

14) Plaintiff states the Defendant has self-serving data retention policies and draws
conclusions on false premise which in itself is libelous defamation. The Defendant has
tainted all accounts asscciated with it’s “Platform” in this regard. Some taints are more -

tainted than the others, apparently. Defendant requests specific discovery in regards to

»

this assertion.

t

VI. CAUSES OF ACTION
A. DEFAMATION BY WAY OF LIBEL.

12) All previous allegations, Plaintiff's Exhibits and Affidavit are incorporated herein by

reference.
13) Plaintiff is neither a public official nar a public figure for any purpose.
14) The statements made and published by Defendant were statements of fact that were |

false, both in their particular details and in the main point, essence, or gist in the context

in which they were made.

15) The statements made and published by Defendant directly and/or indirectly referred to
\

the Plaintiff.

i

16) The statements made and published by Defendants were libelous per se because they

injured the Plaintiff's reputation and have exposed the. Plaintiff to contempt, ridicule and

financial injury.
Case. 1:20-cv-01963-RDB Document1 Filéd 07/02/20 Page 5 of 35 .

17) The statemefits made and published by the Defendant were libelous per-se bécause
they impeach the Plaintiff's honesty, integrity, virtue and reputation.

18). The statements made and published by the Defendant were libelous per se and

| slanderous per se because they injured the Plaintiff in his office, profession and
occupation.

19) The statements made and published by the Defendant were libelous per se and

+

slanderdus‘per se to the extent they falsely charged the Plaintiff with submitting false
staternents and publication in order to secure a false contractua} benefit through
constartly changing “Terms of Service” found here “https://twitter.com/en/tos"

20) In the alternative, The statements made and published by Defendants were libelous
through innuendo and/or implication. .

21) Defendants are strictly liable for the damages caused by the libel as demonstrated

below and by the Executive Order on Preventing Online Censorship Issued on: May
28, 2020 the United States presents it's intention in defining the Defendant's obvious
overly abused legal loophole as stated below.

22) Alternatively, the Defendant knew the defamatory statements and publications were
false or were reckless with regard to whether the statements of fact were false.

PLAINTIFF'S EVIDENCE

23) The Defendant(s), by way of their emailed communication allege the following:

Plaintiff's Exhibit 01. The Defendant hand picks the one “Tweet” that shall end the
 Plaintiffis 8 year account.with 17,000+ “Tweets”. The Defendant was expressly aided by

Trevor Noah.and The Daily Show’s Twitter accounts. Respectively found on the

Defendant's “platform” by the following notations “@TheDailyShow” and “@Trevornoah’.

The rest of the Tweet contains a nine or ten word sentence in addition to the two account
Case 1:20-cv-01963-RDB Document1 Filed 07/02/20 Page 6 of 35

names. In the ernail Twitter uses to suspend the account they also include part of an
internet address simply noted as “https://[...]"

24) For the decorum of the Court and the deep sensitivity that these PUBLIC PERSONS and
PUBLIC ENTITIES now represent, Plaintiff has chosen to blacken out the words the |
Defendant has alleged the Plaintiff used in what is described by the Defendant(s) as
promoting “violence against, threaten, or harass other people on the basis of race, |
ethnicity, national origin, sexual orientation, gender, gender identity, religious
affiliation, age, disability, or serious disease.”

28) Our government places a high priority on the public being allowed to speak their minds |
about electéd officials as well as other public figures. People and Entities in the public
eye get less protection from defamatory statements and face a higher burden
when attempting to win a defamation lawsuit..

26) When a public person or entity is criticized in a false and injurious way for something that
relates to their behavior, they must prove all of the elements associated with normal
defamation, and must also show that the statement was made with “actual malice."

27)"Actual malice" was defined ina U.S. Supreme Court case decided in 1988, Hustler v.
Falwell. In that case, the court held that certain statements that would otherwise be
defamatory were protected by the First Amendment of the United States
Constitution.

28) The Plaintiff Reserves the right to to add additional Defendants to include but limited to
the alleged “victims” who are identified by the Defendant, Twitter Inc. as Trevor Noah, a

.: South. African National allowed.to “work” (hopefully legally) in the United States as the
current “Host” (public eye) of the Daily Show (an American satirical news program on

the broadcast cable television network known as Comedy Central) and a Stand Up
Case 1:20-cv-01963-RDB Document 1 Filed 07/02/20 Page 7 of 35

Comedian (public eye, because comedians get heckled. It’s where the word originated).
Mr. Noah is known for calling Americans “Stupid” in their perception of world
events, especially of South African “history”. He states this in his stand-up comedy bits

‘and in Columbia Broadcasting Systém’s aired “story” on their CBS Sunday Morning
News Show (a parent company of ViacomCBS) in a piece titled “Look who's talking:
Trevor Noah”. To say Mr. Trevor Noah has his very own public “bully pulpit" is an

. understatement. Just look who's talking. Plaintiff states this fact is more devastating than
the 9 or 10 words (depending on if you count a contraction as 1 or 2 words) that

- Plaintiff's Exhibit 01 masks for the “protection” of Mr. Noah and whom the Defendant . ;
removed without the permission of the Plaintiff from their contracted service.

29) This Plaintiff IS A NATIVE BORN AMERICAN CITIZEN. Plaintiff is offended by being
_ called “stupid” directly, proximently with malice and forethought by Mr. Trevor Noah of

South Africa in this Sunday, November 13th 2015 “news” piece and in other
NUMEROUS “comedy” pieces before and since. For reference, this file is currently
stored and posted by CBS Sunday Morning (a ViacomCBS parent company) on
YouTube. Trevor Noah calling all American's stupid and as bonus; the only known photo
(as far as the Plaintiff is aware) of Mr. Noah's “Swiss” father to be in existence in the
Public Domain are in this “news” clip. https://youtu.beinIVEkkqRro8

30) The Plaintiff Reserves the right to to add additional Defendants to include but not limited

‘to the alleged “victims” who are identified by the Defendant, Twitter Inc..as “The Daily
Show’, which shail include everyone associated with maintaining and inputting for this
entity which is distributed by the entity knewn as “ViacomCBS Domestic Media
Networks”, The Plaintf reserves the right to add ViacomCBS as a Defendant. They are

‘the parent company of CBS Sunday Morning.
Case 1:20-cv-01963-RDB Document1 Filed 07/02/20 Page 8 of 35 ~

| 31) The Defendant(s), by way of their emailed communication allege the following:

. Plaintiff's Exhibit 02 is directed at each and every separate account on the Defendant's
‘platform’, establishing proof that the Plaintiff's suspension is direct and proximate to the
individual known as Franklyn Jones and not just account specific. “...Your account has - |
been suspended and will hot be restored because it was-found to be violating Twitter's
Terms of Service, specifically the Twitter Rules against hateful conduct. -

' is against our rules to promote violence against or directly attack or threaten other
people on the basis of race, ethnicity, national origin, sexual orientation, gender,
gender identity, religious affiliation, age, disability, or disease.

Additionally, if we determine that the rimary purpose of an account is to incite harm

. towards others on the basis of these categories, that account may be suspended without

" prior warning...”

32) Plaintiff disputes the propriety of Twitter Inc.'s ("TWITTER") deplatforming by way of a
singular tweet with maybe 10 words and an associated picture, of which the Defendant
fails to display in their “Hateful Conduct” argument. This action in itself is a “Hate Crime”
perpetrated upon the Plaintiff and is blatantly criminal in nature and designed with willful
purpose and malice to deprive United States Citizens their Right to Free Speech as
stated in the First Amendment to the Constitution of the United States of America. The
matters stated in this Complaint and the Evidence supplied by the Defendant through 1.
this as to the CAUSE of THEIR ACTION support the fact that a South African National
has more freedom of speech in America than a Natural Born American Citizen in his own
country. This in any other country would. have.the Defendant labeled a terrorist

organization.
i .
Case 1:20-cv-01963-RDB Document1 Filed 07/02/20 Page 9 of 35

~

33) Plaintiff is entitled to recover nominal damages, general damages, special damages,

compensatory damages and/or exemplary/punitive damages.
B. TORTUROUS INTERFERENCE WITH EXISTING CONTRACT

34) All previous allegations, Plaintiff's Exhibits and Affidavit are incorporated herein by
-referéence. |

35) Plaintiff-had a valid contract known as “the Terms of Service” in which the Plaintiff
maintained his account for 8 years until it became a matter of untenable blatant
censorship through use of various software algorithms which would artificially “boost” the
social media (propaganda) of one individual over other individuals who may not share
the “appropriate” views of the Defendant. The Defendant knew of the contract, as they
produced it for the use on their exclusive Sociat Media PLATFORM and had knowledge
of the facts and circumstances that would lead the Defendant to believe Plaintiff had a
valid contract.

36} Defendants’ tortious conduct willfully and intentionally interfered with the contract.

37) Defendants’ tortious conduct directly and proximately caused Plaintiff injury.

38) Plaintiff disputes the propriety of Twitter Inc.’s (“TWITTER”) deplatforming by way of a
singular tweet with maybe 10 words and an associated picture, of which the Defendant
fails to display in their “Hateful Conduct” argument. This action in itself is a “Hate Crime”
perpetrated upon the Plaintiff and is blatantly criminal in nature and designed with willful
purpose and malice to deprive United States Citizens their Right to Free Speech as
stated in the First Amendment to the Constitution of the United States of America. The
matters-stated in this Complaint and the Evidence supplied by the Defendant through
this as ‘to the CAUSE of THEIR ACTION support the fact that a South African National

has more freedom of speech in America than a Natural Born American Citizen in his own
Case 1:20-cv-01963-RDB Document1 Filed 07/02/20 Page 10 of 35

- country. This in any other country would have the Defendant labeled a terrorist
organization. |
39) Plaintiff is entitled to recover nominal damages, general damages, special damages,
compensatory damages and/or exemplary/punitive damages.
C. AIDING & ABETTING |
40) All previous allegations, Plaintiff's Exhibits and Affidavit are incorporated'herein by
reference. |
41) Each potential separate Defendant or the Defendant alone, as an employee, contractor
. or other individual user of Twitter Inc.’s product in regards to this matter has committed
the forgoing torts of libel, slander, and/or tortious interference with an existing contract.
Each potential Defendant had knowledge that each potential co-Defendant’s conduct °
‘ constituted libel, slander, and/or tortious interference with an existing contract. Each
potential Defendant intended to assist, and did actually assist and encourage each
-co-Defendant in conimitting the libel, slander, and or tortious interference with an
existing contract. Each potential Defendants’ assistance and encouragement was a
substantial factor in causing libel, slander, and/or tortious interference with an existing
contract.
42) Plaintiff disputes the propriety of Twitter Inc.'s (“TWITTER”) deplatforming by way ofa
u ;
singular tweet with maybe 10 words and an associated picture, of which the Defendant
fails to display in their “Hateful Conduct’ argument. This action in itself is a “Hate Crime”
perpetrated upon the Plaintiff and is blatantly criminal in nature and designed with willful
purpose and malice to deprive United States Citizens their Right to Free Speech as

Stated in the First Amendmeni to the Constitution of the United States of America. The

matters stated in this Complaint and the Evidence supplied by the Defendant through

40
Case 1:20-cv-01963-RDB Document 1 Filed 07/02/20 Page 11 of 35

;

‘this as to the CAUSE of THEIR ACTION support the fact that a South African National
has more freedom of speech in America than a Natural Born American Citizen in his own
“country. This in any other country would have the Defendant labeled a terrorist
"organization,
43) Plaintiff is entitled to recover nominal damages, general damages, special damages,
| compensatory damages and/or exemplary/punitive damages.
D. CONSPIRACY

44) All previous allegations, Plaintiff's Exhibits and Affidavit are incorporated herein by
reference.

45) Potential Defendants, or the.Defendant alone acted together to accomplish the libel,
‘Slander, and/or tortious interference with an existing contract. Defendants had a meeting
of the minds on the object or course of action and committed one or more unlawful, overt |
acts detailed herein.

46) ‘Defendarits are jointly and severally liable for the injuries the Plaintiff suffered as a direct
-and proximate result of Defendants’ wrongful actions. °

47) Plaintiff disputes the propriety of Twitter Inc.'s (TWITTER’) deplatforming by way of a
singular tweet with maybe 10 words and an associated picture, of which the Defendant
fails to display in their “Hateful Conduct" argument. This action in itself is a “Hate Crime”
perpetrated upon the Plaintiff and is blatantly criminal in nature and designed with willful

‘ purpose and malice to deprive United States Citizens their Right to Free Speech as
stated in the First Amendment to the Constitution of the United States of America. The.
._ matters stated in this Complaint and the Evidence supplied by the Defendant through

this as to the CAUSE of THEIR ACTION support the fact that a South African National
“

has more freedom of speech in America than a Natural Born American Citizen in his own

11
Case 1:20-cv-01963-RDB Document1 Filed 07/02/20 Page 12 of 35

country. This in any other country would have the Defendant labeled a terrorist
organization. —

48) Piaintiff is entitled to recover nominal damages, general damages, special damages,
compensatory damages and/or exemplary/punitive damages. |

E. RATIFICATION

49) All previous allegations, Memorandum, Plaintiff's Exhibits and Affidavit are incorporated
herein by reference.

50) Each potential Defendant or the Defendant alone, ratified the libel, slander, and/or
tortious interference with an existing contract committed by all other Defendants through
approving such conduct after acquiring full knowledge of the same with intent of giving
validity to the torturous conduct which includes but is not limited to manipulating the
Plaintiff's account in a manner to cause unexplained loss of followers and the actual
manipulation of positive reinforcing data to this Plaintiff and many other users of this
Defendant's product. Production of Discovery and witness affidavit and testimony will
validate this assertion as fact.

51) Plaintiff disputes the propriety of Twitter Inc.'s (‘TWITTER’) deplatforming by way of a
singular tweet with maybe 10 words and an associated picture, of which the Defendant
fails to display in their “Hateful Conduct” argument. This action in itself is a “Hate Crime”
perpetrated upon the Plaintiff and is blatantly criminal in nature and designed with willful
purpose and malice to deprive United States Citizens their Right to Free Speech as
stated in the First Amendment to the Constitution of the United States of America. The
matters stated in this Complaint and the Evidence supplied by the Defendant through
this as to the CAUSE of THEIR ACTION support the fact that a South African National

has more freedom of speech in America than a Natural Born American Citizen in his own

12
Case 1:20-cv-01963-RDB Document1 Filed 07/02/20 Page 13 of 35

country. This in any other country would have the Defendant labeled a terrorist
organization.
52) Plaintiff is entitled to recover nominal damages, general damages, special damages,
compensatory damages and/or exemplary/punitive damages.
F. RETRACTION

53) All previous allegations, Plaintiffs Exhibits and Affidavit are incorporated herein by

reference.

54) Plaintiff demands Defendants correct their statements and publications, and retract ail

_the statements and publications of the Plaintiff. That the 17,000+ ‘Tweets are now

| proprietary property of the Plaintiff since their UNAUTHORIZED removal from the

| “Public” Platform. Plaintiff has lost all custodianship of his account and his words are
now wards of the Defendant. In that regard, the words of the Plaintiff are held under
duress. The statements and publications were defamatory by: (7) injuring the Plaintiff's

reputation and exposing Plaintiff to public contempt, ridicule, and financial injury; (2) by
impeaching Plaintiff's honesty, integrity, virtue, and reputation; (35 by injuring the Plaintiff .
in his office, profession, and occupation; and (4) by falsely charging the Plaintiff with
providing intentionally false information to gain contractual benefit.

55) Plaintiff disputes the propriety of Twitter Inc.’s (“TWITTER”) deplatforming by way of a
singular tweet with maybe 10 words and an associated picture, of which the Defendant
fails to display in their “Hateful Conduct” argument. This action in itself is a “Hate Crime”
perpetrated upon the Plaintiff and is blatantly criminal in nature and designed with willful

..purpose and malice to deprive United States Citizens their Right to Free Speech as

Stated in the First Amendment to the Constitution of the United States of America. The

matters stated in this Complaint and the Evidence supplied by the Defendant through

13
Case 1:20-cv-01963-RDB Document1 Filed 07/02/20 Page 14 of 35

this as to the CAUSE of THEIR ACTION support the fact that a South African National
has more freedom of speech in America than a Natural Born American Citizen in his own
country. This in any other country would have the Defendant labeled a terrorist

- organization.

56) Plaintiff is entitled to recover nominal damages, general damages, special damages,
compensatory damages and/or exemplary/punitive damages.

G, VIOLATION OF THE INTENT OF IMMUNITY FROM LIABILITY CREATED BY SECTION
230(c) OF THE COMMUNICATIONS DECENCY ACT (section 230(c)). 47 U.S.C. 230(c)

57) All previous allegations, Plaintiff's Exhibits and Affidavit are incorporated herein by
reference.

58) The following paragraphs 59-63 are quotes from Executive Order on Preventing Online
Censorship INFRASTRUCTURE & TECHNOLOGY issued May 28, 2020.

59} “It is the policy of the United States that the scope of that immunity should be clarified:
the immunity should not extend beyond its text and purpose to provide protection for
those who purport to provide users a forum for free anc open speech, but in reality use
iheir power over a vital means of communication to engage in deceptive or pretextual
actions stifling free and open debate by censoring certain viewpoints.”

60) “The provision was... intended to further the express vision of the Congress that the
internet is a ‘forum for a true diversity of political discourse.’ 47 U.S.C. 230(a)(3). The
limited protections provided by the statute should be construed with these purposes in
mind.”

61) “itis the policy of the United States to ensure that, to the maximum extent permissible

. _under the law, this provision is not distorted to provide liability protection for online

platforms that — far from acting in “good faith” to remove objectionable content — .

44
Case 1:20-cv-01963-RDB Document1 Filed 07/02/20 Page 15 of 35

instead engage in deceptive or pretextual actions (often contrary to their stated terms
of service) to stifle viewpoints with which they disagree. Section 230 was not intended
to allow a handful of companies to grow into titans controlling vital avenues for our
national discourse under the guise of promoting open forums for debate, and then to
provide those behemoths blanket immunity when they use their power to censor content
and silence viewpoints that they dislike.”

62)“ When an interactive computer service provider {the Defendant] removes or restricts
access to content and its actions do not meet the criteria of subparagraph (c)(2}{A), it is
engaged in editorial conduct. It is the policy of the United States that such a provider
should properly lose the limited liability shield of subparagraph (c)(2)(A) and be exposed
to liability like any traditional editor and publisher that is not an online provider.” THIS
PLAINTIFF. FURTHER ASSERTS THAT THIS SHIELD NOW BE REMOVED FOR ALL
PARTIES AT TWITTER INC. EFFECTIVE IMMEDIATELY. Twitter Inc., has no method to
address and rectify the defamation and damages that has and continues to occur as a
result of their continuing and ongoing manipulation of their “service”.

63) “In addition, within 60 days of the date of this order (Executive Order on Preventing
Online Censorship INFRASTRUCTURE & TECHNOLOGY Issued on: May 28, 2020),
the Secretary of Commerce, in consultation with the Attorney General, and acting
through the National Telecommunications and Information Administration, shali file a
petition for rulemaking with the Federal Communications Commission requesting that
the FCC expeditiously propose regulations to clarify:

(i) the interaction between subparagraphs (c)({1) and (c)(2) of section 230, in particular to
clarify and determine the circumstances under which a provider of an interactive

computer service [the Defendant] that restricts access to content in a manner not

15
Case 1:20-cv-01963-RDB Document1 Filed 07/02/20 Page 16 of 35

r
i

specifically protected by subparagraph (c)(2)(A) may also not be able to claim protection
‘under subparagraph (c)(1), Which merely states that a provider shall not be treated as a
publisher or speaker for making third-party content available and does not address the
provider's responsibility for its own editorial decisions:

{ii) the conditions under which an action restricting access to or availability of material is
not “taken in good faith” within the meaning of subparagraph (c(2)(A) of section 230,
particularly whether actions can be “taken in'good faith” if they are: :

{A) deceptive, pretextual, or inconsistent with a provider's terms of service; or

(B) taken after failing to provide adequate notice, reasoned explanation, ora meaningful -
opportunity to be heard; and

(iii) any other proposed regulations that the NTIA concludes may be appropriate to
advance the policy described in subsection (a) of this section.

. Sec. 3. Protecting Federal Taxpayer Dollars from Financing Online Platforms That
Restrict Free Speech. (a) The head of each executive department and agency
(agency) shall review its agency's Federal spending on advertising and marketing paid
to online platforms. Such review shall include the amount of money spent, the ontine
platforms that receive Federal dollars, and the statutory authorities available to restrict
‘their receipt of advertising dollars.

‘ (b) Within 30 days of the date of this order, the head of each agency shall report its
findings to the Director of the Office of Management and Budget.

(c) The Department of Justice shall review the viewpoint-based speech restrictions
imposed by each online platform identified in the report described in subsection (b) of

this section and assess whether any online platforms are problematic vehicles for

16
‘Case 1:20-cv-01963-RDB ‘Document 1 Filed 07/02/20 Page 17 of 35

government speech due to viewpoint disctitnination, deception to consumers, or other
bad practices.

64) Plaintiff disputes the propriety of Twitter Inc.'s (“TWITTER’) deplatforming by way ofa
singular tweet with maybe 10 words and an associated picture, of which the Defendant
fails to display in their “Hateful Conduct” argument. This action in itself is a “Hate Crime”

‘ perpetrated upon the Plaintiff and is blatantly criminal in nature and designed with willful
purpose and malice to.deprive United States Citizens their Right to Free Speech as
stated in the First Amendment to the Constitution of the United States of America. The.
matters stated in this Complaint and the Evidence supplied by the Defendant through :
this as to the CAUSE of THEIR ACTION support the fact that a South African National
has more freedom of spéech in America than a Natural Born American Citizen in his own

; country. This in any other country would have the Defendant labeled a terrorist
organization.

65) Plaintiff is entitled to recover nomina! damages, general damages, special damages,
compensatory damages and/or exemplary/punitive damages.

H. Violations of the The Electronic Communications Privacy Act of 1986 (ECPA).

66) All previous allegations, Plaintift's Exhibits and Affidavit are incorporated herein by
reference.

67) The Electronic Communications Privacy Act of 1986 (ECPA) was enacted by the United
States Congress to extend restrictions on government wiretaps of telephone calls to
include transmissions of electronic data by computer. 18 U.S. Code § 2510

68) New provisions prohibiting access to stored electronic communications, i.e., the Stored

Communications Act were added (SCA, 18 U.S.C. § 2701)

17
Case 1:20-cv-01963-RDB Document 1. Filed 07/02/20 Page 18 of 35

69) 18 U.S. Code § 2511. Interception and disclosure of wire, oral, or electronic

‘communications prohibited.

: 70) Except'as otherwise specifically provided in this chapter any person who—.

(a) intentionally intercepts, endeavors to intercept, or procures any other person to
intercept or endeavor to intercept, any wire, oral, or electronic communication;
(6) intentionally uses, endeavors to use, or procures any other.person to use or

7 y :

endeavor to use any electronic, mechanical, or other device to intercept any oral

communication when—

{i} such device is affixed to, or otherwise transmits a signal through, a wire, cable, or

other like connection used in wire communication; or
(ii) such device transmits communications by radio, or interferes with the transmission.
of such communication: or
(ii]} Such person knows. or has reason to know, that such device or any component
thereof has been sent through the mail or transported in interstate or foreign commerce:
| or
{iv) such use or endeavor to use (A) takes place on the premises of any business or
other commercial establishment the operations of which affect interstate or foreign
commerce; or (B) obtains or is for the purpose of obtaining information relating to the
operations of any business or other commercial establishment the operations of which
affect interstate or foreign commerce; or (v) such person acts in the District of Columbia,
| the Commonwealth of Puerto Rico, or any territory or possession of the United States:
-(c) intentionally discloses, or endeavors to disclose, to any other person-the

contents of any wire, oral, or electronic communication, knowing or having reason

18

i
Case 1:20-cv-01963-RDB Document1 Filed 07/02/20 Page 19 of 35

to know that the information was obtained through the interception of a wire, oral,
or electronic communication in violation of this subsection; |
(d) intentionally uses, or endeavors to use, the contents of any wire, oral, or
electronic communication, knowing or having reason to know that the information
was obtained through the interception of a wire, oral, or electronic communication
in violation of this subsection; or
(e) (i) intentionally discloses, or endeavors to disclose, to any other person the contents
of any wire, oral, or electronic communication, intercepted by means authorized by
sections 2511 2)(a)(i), 2511(2)(bH{c), 2511(2)(e), 2516, and 2518 of this chapter, (ii)
knowing or having reason to know that the information was obtained through the
interception of such a communication in connection with a criminal investigation, (tii)
having obtained or received the information in connection with a criminal investigation,
| and (iv) with intent to improperly obstruct, impede, or interfere with a duly authorized
criminal investigation, shall be punished as provided in subsection (4) or shall be
subject to suit as provided in subsection (5).
(3)(a) Except as provided in paragraph (b) of this subsection, a person or entity
providing an electronic communication service to the public shall not intentionally
divulge the contents of any communication (other than one to such person or
entity, or an agent thereof) while in transmission on that service to any person or
entity other than an addressee or intended recipient of such communication oran
agent of such addressee or intended recipient.
{ii) In-an action under this subsection—
(A) if the violation of this chapter is a first offense for the person under paragraph (a) of

subsection (4) and such person has not been found fiable in a civil action under

19

oo
Case 1:20-cv-01963-RDB Document1 Filed 07/02/20 Page 20 of 35

section 2520 of this title, the Federal Government shall be entitled to appropriate
injunctive relief; and |

(B) if the violation of this chapter is a second or subsequent offense under paragraph (a}
of subsection (4) or such person has been found liable in any prior civil action under
section 2520, the person shall be subject to a mandatory $500 civil fine.

(b)The court may use any means within its authority to enforce an injunction issued
under paragraph (ii)(A), and shall impose a civil fine of not less than $500 for each
violation of such an injunction.

71) The Defendant is in no way allowed to conduct a fishing expedition after the fact on the _
Plaintiffs NOW PROTECTED Social Media under the duress of the Defendant's
complete control. At the point the Defendant removed all Plaintiff's communication, they
became private, and as such, it is a violation to conduct an investigation for the express
purpose of finding someone has “hateful conduct” or other loosely defined “conduct”
which is not by itself illegal. The Defendant(s) have shard NO DETAILS in what this term
means and WILL NOT HAVE THE PRIVILEGE of using 8 years and over 17,000 of the
Plaintiffs own “Tweets”, out of context, to suddenly come up with whatever emotional
based response the Defendant wishes to PROJECT upon the Plaintiff. The Plaintiff does
not allow the Defendant to speak for him. Plaintiff appears pro-se. The Defendant clearly
failed to mention the number of individuals the Plaintiff prayed for and wished health,
happiness, love and peace. The Defendant acted before providing Plaintiff's Exhibit
01. The Libel Defamation remains, however if the Defendant(s) and the actual aggrieved
persons the Defendant is acting maliciously to represent on their behalf, have no right
to any of the Plaintiff's now removed and stored communication under the illegal

wardship of the Defendant. The Defendant has made the Plaintiff's sociat media

20
[

Case 1:20-cv-01963-RDB Document1 Filed 07/02/20 Page 21 of 35

private by their OWN misdeed, they will not right this wrong by conducting a further ;~
fishing expedition against the now damaged Plaintiff LOOKING for what they perceive as
hateful content. It is now PRIVATE MEDIA and NOT SOCIAL at all. The Defendant(s)
shail explain the need to monitor this specific Plaintiff.
‘
72) Plaintiff disputes the propriety of Twitter Inc.’s (‘TWITTER’) deplatforming by way of a
_ singular tweet with maybe 10 words and an associated picture, of which the Defendant
fails to display in their “Hateful Conduct” argument. This action in itself is a “Hate Crime”
perpetrated upon the Plaintiff and is blatantly criminal in nature and designed with willfut
purpose and malice to deprive United States Citizens their Right to Free Speech as
stated in the First Amendment to the Constitution of the United States of America. The
matters stated in this Complaint and the Evidence supplied by the Defendant through
this as to the CAUSE of THEIR ACTION support the fact that a South African National
has more freedom of speechin America than a Natural Born American Citizen in his own
country. This in any other country would have the Defendant labeled a terrorist
organization.
73) Plaintiff is entitled to recover nominal damages, genera! damages, special damages,
compensatory damages and/or exemplary/punitive damages.
1. VIOLATION OF TITLE IVIII of the CIVIL RIGHTS ACT OF 1964
74) Alt previous allegations, Plaintiff's Exhibits and Affidavit are incorporated herein by
reference.
75) Title I! prohibits discrimination in theaters, restaurants, motels, hotels, and any other

type of public accommodation that engages interstate commerce. An exemption is -

made for "private" clubs. Plaintiff asserts the Defendant by way of providing a public

21
Case 1:20-cv-01963-RDB Document1 Filed 07/02/20 Page 22 of 35

«ptatform’ public forum, is a public accommodation that engages interstate
commerce.

76) Title HI! prohibits municipal or state governments from denying anyone access to public
facilities on the basis of color, race, national origin or religion. Plaintiff asserts the
Defendant by way of providing a public “platform”, public forum, is a type of public
facility that erigages interstate commerce.

77) Plaintiff disputes the propriety of Twitter Inc.'s (“TWITTER”) deplatforming by way of a
singular tweet with maybe 10 words and an associated picture, of which the Defendant .
fails to display in their “Hateful Conduct” argument. This action in itself is a “Hate Crime”

‘ perpetrated upon the Plaintiff and is blatantly criminal in nature and designed with willful
purpose and malice to deprive United States Citizens their Right to Free Speech as

stated in the First Amendment to the Constitution of the United States of America. The
matters stated in this Complaint and the Evidence supplied by the Defendant through .
this as to the CAUSE of THEIR ACTION support the fact that a South African National
has more freedom of speech in America than a Natural Born American Citizen in his own
country. This in any other country would have the Defendant iabeled a terrorist
organization.

78) Plaintiff is entitled to recover nominal damages, general damages, special damages,
compensatory damages and/or exemplary/punitive damages.

J. VIOLATION OF TITLE VI of the CIVIL RIGHTS ACT of 1964

79) All previous allegations, Plaintiff's Exhibits and Affidavit are incorporated herein by
reference. .

80) Title VI Prohibits discrimination on the basis of national origin, color or race, color in

activities or programs which receive federal funding. it is usually applied to publicly

22
Case 1:20-cv-01963-RDB Document 1 Filed 07/02/20 Page 23 of 35

' funded schools, but can also be applied to law enforcement. Defendant receives |
protection from the blanket "platform" designation which is a violation of the intent of
immunity from liability created by SECTION 230(c) of the COMMUNICATIONS
DECENCY ACT (séction 230(c}). 47 U.S.C. 230(c).

81) Plaintiff disputes the propriety of Twitter Inc.’s (‘TWITTER’) deptatforming by way of a
singular tweet with maybe 10 words and an associated picture, of which the Defendant
; fails to display in their “Hateful Conduct” argument. This action in itself is a “Hate Crime”
perpetrated upon the Plaintiff and is blatantly criminal in nature and designed with willful |
purpose and malice to deprive United States Citizens their Right to Free Speech as
stated in the First Amendment to the Constitution of the United States of America. The
‘matters stated in this Complaint and the Evidence supplied by the Defendant through
_this as to the CAUSE of THEIR ACTION support the fact that a South African National
has more freedom of speech in America than a Natural Born American Citizen in his own
country. This in any other country would have the Defendant labeled a terrorist
organization.
82) Plaintiff is entitled to recover nominal damages, general damages, special damages,
compensatory damages and/or exemplary/punitive damages.
K. VIOLATION OF THE FEDERAL TRADE COMMISSION ACT/ROBINSON-PATMAN ACT.
83) All previous allegations, Plaintiff's Exhibits and Affidavit are incorporated herein by
reference.
84) Price related discrimination against consumers could be grounds for FTC enforcement if:
‘Consumers are injured by the practice. Public policy is violated. It is

unscrupulous or unethical.

23
Case 1:20-cv-01963-RDB Document1 Filed 07/02/20 Page 24 of 35

85) Plaintiff asserts as a consumer of Defendant's product and by and through a contract
known as “Terms of Service” all the Defendant's Consumers are injured by the
practice, public policy is violated, and it is unscrupulous or unethical.

86) Plaintiff disputes the propriety of Twitter Inc.’s (“TWITTER”) deplatforming by way of a
“singular tweet with maybe 10 words and an associated picture, of which the Defendant
fails to display in their “Hateful Conduct” argument. This action in itself is a “Hate Crime”
perpetrated upon the Plaintiff and is blatantly criminat in nature and designed -with willful
purpose and malice to deprive United States Citizens their Right to Free Speech as
stated in the First Amendment to the Constitution of the United States of America. The |
matters stated in this Complaint and the Evidence supplied by the Defendant through
this as to the CAUSE of THEIR ACTION support the fact that a South African National
has more freedom of speech in America than a Natural Born American Citizen in his own
country. This in any other country would have the Defendant labeled a terrorist
organization.

87) Plaintiff is entitled to recover nominal damages, general damages, special damages,
compensatory ‘damages and/or exemplary/punitive damages.

L. VIOLATION OF 18 USC 241: CONSPIRACY AGAINST RIGHTS.

88) All previous allegations, Plaintiff's Exhibits and Affidavit are incorporated herein by
reference.

89} If two or more persons conspire to injure, oppress, threaten, or intimidate any person
in any State, Territory, Commonwealth, Possession, or District in the free exercise or
enjoyment of any right or privilege secured to him by the Constitution or laws of the

United States, or because of his having so exercised the same; or

24
Case 1:20-cv-01963-RDB Document1_ Filed 07/02/20 Page 25 of 35

90) If two or more persons go in disguise on the highway, or.on the premises of
. another, by way of access through regulated communication networks to SPECIFIC
devices located within the Plaintiff's home, with intent to prevent or hinder his free
exercise or enjoyment of any right or privilege so secured-

91 ) They shall be fined under this title or imprisoned not more than ten years, or both;
and if death results from the acts conimitted in violation of this section or if such acts
include kidnapping or an attempt to kidnap, agaravated sexual abuse or an attempt to
commit aggravated sexual abuse, or an attempt to kill, they shall be fined under this title

_ or imprisoned for any term of years or for life, or both, or may be sentenced to death.

Se

92) Plaintiff disputes the propriety of Twitter Inc.'s (“TWITTER”) deplatforming by way of a
‘singular tweet with maybe 10 words and an associated picture, of which the Defendant
fails to display in their “Hateful Conduct" argument. This action in itself is a “Hate Crime”
perpetrated upon the Plaintiff and is blatantly criminal in nature and designed with willful
. purpose and malice to deprive United States Citizens their Right to Free Speech as
stated in the First Amendment to the Constitution of the United States of America. The
matters stated in this Complaint and the Evidence supplied by the Defendant through
_ this as to the CAUSE of THEIR ACTION support the fact that a South African National
has more freedom of speech in America than a Natural Born American Citizen in his own
country. This in any other country would have the Defendant labeled a terrorist
ofganization.
93) Plaintitt is entitled to recover nominal damages, general damages, special damages, ,
’ compensatory damages and/or exempiary/punitive damages.

M. VIOLATION OF 18 USC 242: DEPRIVATION OF RIGHTS UNDER COLOR OF LAW.

25
Case 1:20-cv-01963-RDB Document 1. Filed 07/02/20 Page 26 of 35

94) Ali previous allegations, Plaintiff's Exhibits and Affidavit are incorporated herein by
reference.

95) Whoever, under color of any law, statute, ordinance, regulation, or custom, willfully
subjecis any person in any State, Territory, Commonwealth, Passession, or District to
the deprivation of any rights, privileges, or immunities secured or protected by the.
Constitution or laws of the United States, or to different punishments, pains, or
penalties, on account of such person being an alien, or by reason of his color, or race,
than are prescribed for the punishment of citizens, shall be fined under this title or
imprisoned not more than one year, or both; and if bodily injury results from the acts
committed in violation of this section or if such acts include the use, attempted use, or
threatened use of a dangerous weapon, explosives, or fire, shall be fined under this title
or.imprisoned not more than ten years, or both; and if death resuits from the acts
committed in violation of this section or if such acts include kidnapping or an attempt to
kidnap, aggravated sexual abuse, or an attempt to commit aggravated sexual abuse, or

an attempt to kill, shall be fined under this title, or imprisoned for any term of years or for
life, or both, or may be sentenced to death.

96} Piaintiff disputes the propriety of Twitter Inc.'s (“TWITTER”) deplatforming by way of a
singular tweet with maybe 10 words and an associated picture, of which the Defendant
fails to display in their "Hateful Conduct” argument. This action in itself is a “Hate Crime”
perpetrated upon the Plaintiff and is blatantly criminal in nature and designed with willful
purpose and malice to deprive United States, Citizens their Right to Free Speech as
stated in the First Amendment to the Constitution of the United States of America. The
matters stated in, this Complaint and the Evidence supplied by the Defendant through

this as to the CAUSE of THEIR ACTION support the fact that a South African National

26
Case 1:20-cv-01963-RDB Document1 Filed 07/02/20 Page 27 of 35

has more freedom of speech in America than a Natural Born American Citizen in his own
country. This in any other country would have the Defendant labeled a terrorist
organization.

97) Plaintiff is entitled to recover nominal damages, general damages, special damages, .
compensatory damages and/or exemplary/punitive damages.

N. VIOLATION OF 18 USC 245: FEDERALLY PROTECTED ACTIVITIES

98) All previous allegations, Plaintiff's Exhibits and Affidavit are incorporated herein by
reference.

99) (1) any person because he is or has been, or in order to intimidate such person or any
other person or any class of persons from-

100) (1)(B) participating in or enjoying any benefit, service, privilege, program, facility, or
activity provided or administered by the United States;

101) To wit; the Federal Government inclusive of but not limited to the duly elected
President of the United States and various other Executive, Legislative and JUDICIAL
branches of United States Government administer official accounts allowing two way
access of the Public with their REPRESENTATIVE GOVERNMENT on the Defendant's
“platform” which now has been denied to the Plaintiff in a most vile and punitive manner.
Certain accounts which appear on the Defendant's platform are activity receiving
Federal! financial assistance simply because of the FACT they are administered by the
Federal Governmeni.

102) (1)(E) participating in or enjoying the benefits of any program or activity receiving
Federal financial assistance. Plaintiff has been denied access in a most vile and punitive

manner.

27
 

K

Case 1:20-cv-01963-RDB Document1 Filed 07/02/20 Page 28 of 35

103). (2) any person because of his race, color, religion or national origin and because he
is or has been-
(E) traveling in or using any facility of interstate commerce, or using any vehicle,
‘terminal, or facility of any common carrier by motor, rail, water, or air;
(F) enjoying the goods, services, facilities, privileges, advantages, or
: accoinmodations of any inn, hotel, motel, or other establishment which provides lodging
to transient guests, or of any restaurant, cafeteria, lunchroom, lunch counter, soda fountain, —
or other facility which serves the public and which is principally engaged in selling food or
beverages for consumption on the premises, or of any gasoline station, or of any motion
picture house, theater, concert hall, sports arena, stadium, or any other place of
éxhibition or entertainment which serves the public, or of any other establishment
which serves the public and (i) which is located within the premises of any of the
aforesaid establishments or within the premises. of which is physically located any of the
aforesaid establishments, and (ii} which holds itself out as serving patrons of such
establishments: or
104} (3) during or incident to a riot or civil disorder, any person engaged in a
business in commerce or affecting commerce, including, but not limited to, any
person engaged in a business which sells or offers for sale to interstate travelers a
substantial portion of the articles, commodities, or services which it sells or where a
substantial portion of the articles or commodities which it sells or offers for sale have
moved in commerce; or
105) (4) any person because he is or has been, or in order to intimidate such person

or any other person or any class of persons from-

28
Case 1:20-cv-01963-RDB Document1 Filed 07/02/20 Page 29 0f 35

106) (4)(A) participating, without discrimination on account of race, color, religion or
national origin, in any of the benefits or activities described in subparagraphs (1)(A)
through (1)(E) or subparagraphs (2){A) through (2)(F); or

107) (4){B) affording another person or class of persons opportunity or protection to so.

participate; or

408) (5) any citizen because he is or has been, or in order to intimidate such citizen or
any other citizen from lawfully aiding or encouraging other persons to participate,

. without discrimination on account of race, color, religion or national origin, in any
of the benefits or activities described in subparagraphs (1}(A) through (1)(E) or
subparagraphs (2}(A) through (2\(F), or participating lawfully in speech or peaceful
assembly opposing any denial of the opportunity to so participate-

109) shall be fined under this title, or imprisoned not more than one year, or both;
and if bodily injury results from the acts committed in violation of this section or if such
acts include the use, attempted use, or threatened use of a dangerous weapon,
explosives, or fire shall be fined under this title, or imprisoned not more than ten years,
or both; and if death results from the acts committed in violation of this section or if such
acts include kidnapping or an attempt to kidnap, aggravated sexual abuse or an attempt
to commit aggravated sexual abuse, or an attempt to kill, shall be fined under this title or
imprisoned for any term of years or for life, or both, or may be sentenced to death. As
used in this section, the term “participating lawfully in speech or peaceful
assembly" shall not mean the aiding, abetting, or inciting of other persons to riot
or to commit any act of physical violence upon any individual or against any real

or personal property in furtherance of a riot...

29
Case 1:20-cv-01963-RDB Document 1 Filed 07/02/20 Page 30 of 35 ©
‘

110) Plaintiff disputes the propriety of Twitter Inc.’s (‘TWITTER’) deplatforming by way-of
a singular tweet with maybe 10 words and an associated picture, of which the Defendant
fails to display ‘in their “Hateful Conduct” argument. This action in itself is a “Hate Crime”

| perpetrated upon the Plaintiff and is blatantly criminal in nature and designed with willful

purpose and malice to deprive United States Citizens their Right to Free Speech as
stated in the First Amendment to the Constitution of the United States of America. The
matters stated in this Complaint and the Evidence supplied by the Defendant through |
this as to the CAUSE of THEIR ACTION support the fact that a South African National
has more freedom of speech in America than a Natural Born American Citizen in his own
country. This in any other country would have the Defendant labeled a terrorist
‘organization.

111) Plaintiff is entitled to recover nominal damages, general damages, special damages,

compensatory damages and/or exemplary/punitive damages.

O. VIOLATION OF JASTA “JUSTICE AGAINST SPONSORS OF TERRORISM ACT” Public
Law 114-222. |
112) All previous allegations, Plaintiff's Exhibits and Affidavit are incorporated herein by
reference.
113} (b) PURPOSE.—The purpose of this Act is to provide civil litigants with the broadest
‘possible basis, consistent with the Constitution of the United States, to seek relief
against persons, entities, and foreign countries, wherever acting and wherever they may |

be found, that have provided material support, directly or indirectly, to foreign

organizations or persons that engage in terrorist activities against the United States.

30
é

Case 1:20-cv-01963-RDB Document1 Filed 07/02/20 Page 31 of 35

114} ‘(b) RESPONSIBILITY OF FOREIGN STATES.—A foreign state, including but not
limited to; South Africa, shall not be immune from the jurisdiction of the courts of the
United States in any case in which money damages are sought against a foreign state
for physical injury to person or property or death occurring in the United States and
caused by—

“(1) an act of international terrorism in the United States;

and

“(2) a tortious act or acts of the foreign state, or of any official, employee, or agent of that
foreign state while acting within the scope of his or her office, employment, or agency,
regafdless where the tortious act or acts of the foreign state occurred.

115} (d}) RULE OF CONSTRUCTION.—A foreign state shall not be subject to the
jurisdiction of the courts of the United States under subsection (b} on the basis of an

_ omission or a tortious act or acts that constitute mere negligence.

116) SEC. 4. AIDING AND ABETTING LIABILITY FOR CIVIL ACTIONS REGARDING
TERRORIST ACTS.

117) (2) LIABILITY.—in an action under subsection (a) for an injury arising from an act of
international terrorism committed, planned, or authorized by an organization that had
been designated as a foreign terrorist organization under section 219 of the Immigration
and Nationality Act (8 U.S.C. 1189), as of the date on which such act of international
terrorism was committed, planned, or authorized, liability may be asserted as to any
person who aids and abets, by knowingly providing substantial assistance, or who
conspires with the person who committed such an act of international terrorism.

118) Plaintiff disputes the propriety of Twitter Inc.’s (“TWITTER”) deplatforming by way of

a singular tweet with maybe 10 words and an associated picture, of which the Defendant

31
Case 1:20-cv-01963-RDB Document1 Filed 07/02/20 Page 32 of 35

WHEREFORE PREMISES CONSIDERED, Plaintiff prays the Court issue citation/summons
for each Defendant to appear and answer, that the requested discovery by Motion be granted,
and that Plaintiff be awarded judgement against the Defendants for the following:

a) Nominal damages; $27,000,000.00 USD -"

b) General damages; $27,000,000.00 USD

c) Actual & Compensatory damages; $54,000,000.00 USD

d) Special damages: TO BE DETERMINED

e) Exemplary & Punitive damages; $81 ,000,000.00 USD

f) Pre- and post-judgement interest; TO BE DETERMINED

g} Costs of court; and

h) Such further relief, both general and special, at law or in equity, to which Plaintiff to be

justly entitled.

The Plaintiff additionally prays the following individuals or entities be labeled as terrorists or
terror organizations by the United States Government and by and through this Complaint,

Petitions for these designations to be placed upon; Twitter Inc., Jack Dorsey CEO of

     

 

Franklyn ‘prey. pro-se

2715 In ood Ave
Baltimore, MD 21234
443 442-7536

_ Defendant: Twitter maintains no Resident Agent in the state of Maryland according to the
Maryland Department of Assessments and Taxation. This has the result in making Process
Service exceedingly difficult despite Twitter itself being used as a medium for International!
Process Service. Twitter’s Terms of Service Expressly State (https:/Awitter.com/en/tos#update)
to contact them at their headquarters address at:

JACK DORSEY CEO

33
 

~ Case 1:20-cv-01963-RDB Document1 Filed 07/02/20 Page 33 of 35

TWITTER, INC.

1355 MARKET STREET
SUITE 900

. SAN FRANCISCO, CA 94103

34.
Case.1:20-cv-01963-RDB Document1 Filed 07/02/20 Page 34 of 35

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

FRANKLYN K. JONES pro-se,
. é
Plaintiff
VS, Case No.
TWITTER, INC
JURY DEMAND
Defendant

 

 

CERTIFICATE OF SERVICE
| hereby certify on this L day of July, 2020, a copy of the foregoing COMPLAINT FOR
DAMAGES AND OTHER RELIEF WITH JURY DEMAND, AFFIDAVIT OF
FRANKLYN JONES, PLAINTIFFS’ MOTION TO ALLOW LIMITED JURISDICTIONAL
DISCOVERY, BRIEF IN SUPPORT OF PLAINTIFF’S MOTION TO ALLOW LIMITED
JURISDICTIONAL DISCOVERY, PLAINTIFF’S EXHIBITS 01, PLAINTIFF’S EXHIBIT 02,
were mailed certified return receipt by way of the United States Postal Service. Defendant:
Twitter Inc., is presently being sued for actual and punitive damages while conducting business .
with the Plaintiff. Plaintiff believes that Service of Process is sufficient upon delivery to the
Maryland Registered Agent’s record. This record is maintained by the Maryland Department of
Assessments and Taxation. FAILING THIS BASIC REQUIREMENT Twitter Inc. has no
record, Plaintiff furthermore states this copy was served to the Chief Executive Officer at the

Corporate Headquarters of the named business of the named Defendant.

https://about.twitter.com/en_us/company.html Twitter's Terms of Service Expressly

State (https://twitter.com/en/tos#update) to contact them at their headquarters address at:
7 ER

Case 1:20-cv-01963-RDB

_ JACK DORSEY CEO

TWITTER, INC.

1355 MARKET STREET
SUITE 900

SAN FRANCISCO, CA 94103

Document 1. Filed 07/02/20 Page 35 of 35

  

Respectfully Sub

 

7 a
shoaktyn Jones, rose

“9715 Inglewood Ave
Baltimore, MD 21234
443 442-7536
